Citation Nr: 0324179	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  96-21 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than February 19, 
1980, for the award of a 100 percent schedular rating for 
psychophysiological musculoskeletal reaction manifested by 
multiple somatic complaints.


REPRESENTATION

Appellant represented by:	David R. Dowell, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The appellant had active military service from April 1966 to 
March 1968 and from August 1969 to July 1976.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In that decision, the RO 
awarded a 100 percent schedular rating for 
psychophysiological musculoskeletal reaction manifested by 
multiple somatic complaints (hereinafter referred to as 
"psychophysiological disorder") effective from January 12, 
1994.  The appellant appealed the effective date of that 
award.  In May 1998, the Board, in pertinent part, denied the 
appellant's claim for an earlier effective date for the award 
of a 100 percent schedular rating for psychophysiological 
disorder.  A lengthy Introduction to that decision describes 
the procedural history of the veteran's claim, and the 
disposition of other matters.

The appellant appealed the Board's May 1998 decision to the 
U.S. Court of Appeals for Veterans Claims (CAVC).  In that 
litigation, in pertinent part, a Joint Motion for Remand and 
to Stay Further Proceedings was filed by the appellant and 
the VA General Counsel, averring that remand was required to 
readjudicate the appellant's claim.  In an Order of November 
1998, in pertinent part, the CAVC vacated the Board's 
decision and remanded the matter, pursuant to the Joint 
Motion.  A copy of the CAVC's Order in this matter has been 
placed in the claims file.

Thereafter, in February 2000, the Board remanded the 
appellant's claim to the RO for readjudication consistent 
with the directives set forth in the Joint Motion noted 
above.  The lengthy Introduction to that remand set forth the 
complex procedural history of this case in detail, including 
the disposition of other matters, such that it does not 
warrant repeating at this time.

Then, in a May 2002 rating decision, the RO awarded 
entitlement to a total (i.e., 100 percent) rating based upon 
individual unemployability due to service-connected 
disability (TDIU), effective from February 19, 1980.  As a 
result, the appellant's claim for an earlier effective date 
for the award of a 100 percent schedular rating for 
psychophysiological disorder, for the period from February 
19, 1980, to January 11, 1994, is rendered moot.  Thus, the 
Board has recharacterized the veteran's claim on the first 
page of this decision to more accurately reflect the current 
status of the veteran's disability award.  

In June 2003, the Board remanded the veteran's claim to 
afford the RO the opportunity to consider whether any 
additional notification or development action was warranted 
pursuant to the Veterans Claims Assistance Act (VCAA), Public 
Law No. 106-175 (2000) (now codified at 38 U.S.C.A. §§ 5100-
51-3A, 5106-7 (West 2002)).  Finally, as set forth in its 
June 2003 remand, the Board notes that an August 1996 rating 
decision denied the appellant's claim of entitlement to 
automobile and adaptive equipment or for adaptive equipment 
only.  He submitted a notice of disagreement as to that 
matter the same month and, in May 2000, a statement of the 
case was issued.  Further, a February 1996 rating decision 
denied the appellant's claim of entitlement to specially 
adapted housing or special home adaptation grant.  He 
submitted a notice of disagreement as to that matter in March 
1996 and, in April 1996, a statement to the case was issued.  
However, substantive appeals as to these matters are not of 
record, and the matters were not certified for appellate 
consideration.  Thus, the Board will confine its 
consideration to the issue as set forth on the first page of 
this remand. 


FINDINGS OF FACT

1.  In a May 1977, the RO granted service connection for a 
psychophysiological disorder and awarded a 30 percent 
disability evaluation effective from July 29, 1976.

2.  In a July 1978 decision, the Board concluded that an 
evaluation in excess of 30 percent for the veteran's service-
connected psychophysiological disorder was not warranted.

3.  In an unappealed January 1979 rating decision, the RO 
concluded that a schedular evaluation in excess of 30 percent 
was not warranted for the veteran's service-connected 
psychophysiological disorder.

4.  In an unappealed December 1980 rating decision, the RO 
concluded that a schedular evaluation in excess of 30 percent 
was not warranted for the veteran's service-connected 
psychophysiological disorder.

5.  The veteran has not alleged that there was clear and 
unmistakable error in either the January 1979 or the December 
1980 rating action.

6.  In a September 1995 rating decision, the veteran was 
assigned a 100 percent schedular evaluation for his service-
connected psychophysiological disorder by the RO, effective 
from January 12, 1995.

7.  In a May 2002 rating action, the veteran was granted a 
TDIU, effective from February 19, 1980.

8.  There are no medical records dated within one year prior 
to February 19, 1980, from which it could be factually 
ascertained that the criteria for a 100 percent schedular 
evaluation for the veteran's service-connected 
psychophyisological musculoskeletal disorder were met.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than February 19, 1980, for a 100 percent schedular rating 
for the veteran's service-connected psychophysiological 
musculoskeletal reaction manifested by multiple somatic 
complaints are not met.  38 U.S.C.A. §§ 5100-5103A, 5106, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.400(o)(1), (2) (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The record reflects that the veteran's claim for service 
connection and disability compensation for a condition 
characterized by left side of the body involvement and 
headaches, hearing loss, right elbow fracture and a cervical 
spine condition was initially received in April 1977.  In 
connection with his claim, the RO reviewed the veteran's 
service medical and personnel records, which revealed that, 
starting in approximately 1972, the veteran was repeatedly 
seen for tension headaches.  In July 1975, he complained of 
left-side pain, numbness, and weakness from the head to the 
toes, accompanied by headaches.  The veteran underwent 
numerous neurological, psychiatric, and orthopedic tests that 
ultimately showed some type of functional involvement in the 
problem.  

An October 1976 VA psychiatric-neurological examination 
report reflects the veteran's complaints of headaches that 
occurred at irregular intervals.  He complained of left-side 
numbness and that he was unable to approximate the left thumb 
with the left first finger.  Neurological examination 
findings noted no gross motor or sensory abnormalities.  
Psychiatric examination findings revealed that the veteran 
appeared calm and relaxed, with no evidence of gross tension 
or anxiety.  His judgment and reasoning were fair and his 
insight was poor.  There was no evidence of delusions or 
hallucinations, and he was oriented.  While the possibility 
of median nerve neuropathy was noted, no definite decision 
was made.  The diagnosis was psychophysiologic 
musculoskeletal reaction manifested by complaints of 
headaches, backaches, chest pain, etc.  

VA hospitalized the veteran in December 1976 for observation 
and evaluation.  Results of tests performed at the time 
showed that an ear, nose, and throat examination was 
essentially negative.  An orthopedic examination showed that 
the veteran was able to flex his cervical spine to the 
sternum, and extension was to 45 degrees.  Lateral bending 
was decreased on the right to 15 degrees, and on the left it 
was 45 degrees.  Rotation was to 50 degrees, bilaterally.  
There was a full range of motion of the back.  Straight leg 
raising tests were negative to 90 degrees.  There was 
decreased sensation and strength on the left side of the 
body.  X-ray of the cervical spine was normal except for some 
degenerative arthritis.  The VA examiner was unable to 
explain the veteran's chief complaints as being due to any 
orthopedic problem.  No atrophy or consistent weakness was 
observed.  Neurological examination findings showed the 
veteran had a peculiar gait, with sensory deficits on the 
left side of his face.  The VA examiner opined that the 
veteran's cited motor and sensory difficulties were not 
compatible with any recognizable pattern of a nervous system 
disease. Electroencephalograms (EEGs) and brain scans were 
normal.  Recurrent motor weakness of undetermined etiology 
was noted.  It was noted that, while he was hospitalized at 
that time, the veteran's behavior and affect were 
inappropriately jovial.  Stream of talk was moderately 
pressured, and he related his problems in a superficial and 
distant way.  He complained that his left upper and lower 
extremities moved uncontrollably at times and he had a 
constant pins-and-needles feeling.  At other times, he felt 
his left leg would not support his weight.  The veteran's 
left-side motor and sensory difficulties did not fit any 
recognizable pattern of the nervous system.  

An undated letter from the veteran's accredited 
representative of record at the time, and evidently received 
prior to May 1977, is to the effect that the veteran was 
totally unemploy(able) due to and as a result of disabilities 
incurred in and aggravated by service.

Upon review of the evidence of record, the veteran was 
awarded service connection for his psychophysiological 
disorder in a May 1977 rating action.  At that time, he was 
assigned a 30 percent disability evaluation, effective from 
July 1976.  The veteran was notified of the RO's action and 
his appellate rights in a letter dated in June 1977 and that 
same month he submitted a notice of disagreement (NOD) with 
the disability evaluation assigned by the RO.  A substantive 
appeal was received in September 1977.  The veteran 
maintained in his appeal that his condition was not manifest 
after prolonged rest but became quite pronounced and 
incapacitating after even mild activity, such as standing or 
walking for a short time or a period of nervous pressure.  He 
said he took up to twenty aspirins daily to alleviate his 
pains, but his left leg still malfunctioned.   He had severe 
headaches, vomiting, earaches, the shakes, and numbness and 
dysfunction of the left side of his body.  Because of his 
condition, the veteran said he was unable to secure a job 
once a prospective employer learned of his condition.  The 
RO's rating was essentially confirmed by the Board in a July 
1978 decision, when it concluded that entitlement to an 
evaluation in excess of 30 percent for the veteran's 
disability was not warranted.  

In November 1978, the veteran submitted a new claim for an 
increased rating for his psychophysiological disorder.  
Evidence added to the record at that time includes private 
medical records dated in August and December 1978 that 
reflect the veteran's complaint of severe low back pain.

A November 1978 VA examination form for possible exposure to 
toxic chemicals was also obtained by the RO.  According to 
the examination report, the veteran's mental status was 
normal, as were his head and neck, his back, and his 
extremities.  Under neurological findings, the examiner 
indicated physiological problems.  

A November 1978 VA examination report reflects the veteran's 
complaints of back pain, upset stomach, and constipation.  
Laboratory test results were essentially negative.  A 
neuropsychiatric examination was performed, at which time the 
veteran complained of left-side problems since 1975.  He 
denied prior psychiatric treatment.  He felt tired at times, 
had headaches and difficulty with his gait, and began to 
stutter.  His condition was aggravated by changes in 
barometric pressure and exertion and excitement, and relieved 
by going to bed and using a heating pad. When he was 
hospitalized by VA in 1976, recurrent motor weakness of 
undetermined etiology was diagnosed.  The VA examiner further 
observed that the 1976 psychiatric consultation report 
revealed that the veteran noted self indulgence and exhibited 
many hysterical personality traits, so the question had to be 
raised of his neurological symptoms at the time being 
conversion symptoms, although it was entirely possible that 
the original symptoms could be due to a slight "CVA" 
(cerebrovascular accident).  His past history and extreme 
counter-phobia regarding danger also suggested a possible 
diagnosis of neurotic sociopath.  On examination, the veteran 
was an alert, cooperative, friendly man who spoke in a 
coherent and goal-directed fashion.  There was no evidence of 
any loosened associations or flight of ideas.  There were no 
bizarre motor movements of tics.  His mood was calm and 
pleasant and his affect was appropriate.  There were no 
delusions or hallucinations.  The veteran was oriented times 
three, and his memory was good.  Insight and judgment 
appeared to be adequate as was his intellectual capacity.  
The diagnosis was probably hysterical neurosis, conversion 
type, of moderate degree of disability.  The veteran was 
considered competent for VA purposes.

The December 1978 private medical record reflects low back 
pain syndrome.  A medical certificate completed in December 
1978 by a Dr. F indicates that the veteran was seen in August 
1978 for severe lumbosacral pain, and assessed with acute 
lumbar strain.  A lumbar X-ray showed bilateral 
spondylolysis.  

The previously assigned 30 percent disability rating was 
again confirmed by the RO in a January 1979 rating action.  
The veteran was advised of the RO's action and his appellate 
rights in a letter dated in February 1979.  He did not appeal 
the determination, and the RO's decision was therefore final 
based upon the evidence then of record.

In May 1980, the RO received the veteran's request for an 
increased rating for his service-connected 
psychophysiological disorder.  Evidence added to the record 
at that time reflects that VA hospitalized the veteran in 
March 1980 and diagnosed conversion reaction.  According to 
the hospital records, at admission, a general physical 
examination was unremarkable.  On neurological examination, 
there were no disorders of thought or perception and no 
hallucinations.  The veteran walked with a mild left-sided 
hesitation to the gait, favoring his left hip.  It was noted 
that heel and toe walk were poor due to a lack of effort.  
Laboratory test results were essentially negative.  A brain 
scan was normal.  A psychological consultation report 
indicated that the veteran was chronically anxious and 
somewhat manic, with a tendency to develop circumscribed 
conversion symptoms after an extended period of service.  A 
psychiatric consultant concluded that the veteran had no 
single psychiatric disorder, but the differential diagnosis 
should include conversion disorder and hypochondriasis. 

In a December 1980 decision, the RO denied the veteran's 
claim for an increased rating and advised him of its 
determination in a letter dated that month which also advised 
him of his appellate rights.  In March 1981, the veteran 
submitted an NOD, but a substantive appeal was not received 
and, therefore, the RO's decision became final based upon the 
evidence then of record.

Thereafter, in subsequent rating decisions in May 1982 and 
May 1983, the RO denied an increased rating for the veteran's 
service-connected psychophysiological disorder.  The veteran 
appealed the May 1983 decision to the Board and, in a 
March 1985 decision, the Board found that, according to the 
schedular criteria, the veteran's psychophysiological 
disorder was not more than 30 percent disabling.

The record reflects that the RO again confirmed the 30 
percent evaluation for the veteran's psychophysiological 
disorder in an April 1987 rating action, but did not 
specifically address that issue again until September 1995.  
As indicated in the Introduction portion of this decision, by 
a rating action dated at that time, the veteran was assigned 
a 100 percent schedular evaluation for this disability, 
effective from January 12, 1994.  Then, in a May 2002 
determination, the RO awarded a TDIU, which was effectuated 
from February 19, 1980.

II.  Analysis

A.  Veterans Claims Assistance Act

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001), overruled in part on other 
grounds, Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  The new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, ___ 
F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in the CAVC at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit (CAFC) has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Kuzma v. Principi, supra 
(citing with approval Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which had implicitly overruled Karnas); see 
also Stephens v. Principi, 16 Vet. App. 191 (2002) (per 
curiam) (holding that Court remand for the Board to apply the 
VCAA is not required where the Board decision had been issued 
before the date of enactment of the VCAA).

Although the CAFC has held that the VCAA does not 
retroactively apply to claims decided by the Board before the 
date of its enactment, the Board notes that the VA General 
Counsel, in VAOPGCPREC 11-00, appears to hold that the VCAA 
is retroactively applicable to claims pending on the date of 
its enactment.  Further, the VA regulations issued to 
implement the VCAA are expressly applicable to "any claim 
for benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  Therefore, for purposes of the present case, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment. 

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  

Clearly, substantial compliance with the VCAA has been 
achieved in the present case.  There can be no question as to 
the veteran's awareness of the provisions of the legislation, 
since he was served with a copy of the Joint Motion for 
Remand and to Stay Further Proceedings and the Court provided 
him a copy of the Order remanding his case.  Further, the 
Board afforded the veteran ample time in which to proffer 
evidence and/or argument after the case was returned from the 
Court.  Moreover, no evidentiary response has been received 
to the Board's letter, in January 2003, soliciting any 
additional argument or evidence that the veteran or his 
attorney might wish to submit.  Nor did the veteran respond 
to the Board's June 2003 remand, which advised him of the 
VCAA and VA's heightened duty to assist.  An August 2003 
report of a phone call with the veteran indicates he had no 
additional evidence to submit and wished to have the Board 
consider his claim.

We note that, even before the VCAA was enacted, the appellant 
was advised, by virtue of a detailed statement of the case 
(SOC) and supplemental statements of the case (SSOCs) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claim.  We, therefore, believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the appellant's claim, and the SOC and SSOCs 
issued by the RO clarified what evidence would be required to 
establish an earlier effective date for the award of a 100 
percent disability rating for the service-connected 
psychophysiological disorder.  The appellant responded to the 
RO's communications with additional evidence and argument, 
thus curing (or rendering harmless) any previous omissions.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

Further, the claims file reflects that, as mentioned above, 
in a January 2003 letter, the Board advised the veteran of 
the VCAA and its effect on his claim, and the June 2003 SSOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2002).  A copy of the Board's letter and 
the SSOC were also sent to the veteran's attorney of record.  
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(noting that VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).  See also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) (holding 
that the Board must also identify documents in the file which 
satisfy the notice requirements of the VCAA).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his attorney that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. §§ 5103, 5103A).  
Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
attorney has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claim for an earlier effective date for the 
award of a 100 percent disability rating for a 
psychophysiolgical disorder.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute and regulation provide, in pertinent part, that the 
effective date of an evaluation and award of compensation 
based upon an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).

An exception to that general rule applies under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that circumstance, the law provides that 
the effective date of the award "shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).  See Harper v. Brown, 10 Vet. App. 125, 
126 (1997); see also VAOPGCPREC 12-98, at 3 (1998).  The term 
"increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 
3.400 means an increase to a higher disability level.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997).

However, notwithstanding the effective date assigned for 
either an original grant of benefits or an increased rating, 
under the law, the commencement of payment of VA monetary 
benefits is delayed until the first day of the calendar month 
following the month in which the effective date of the award 
is assigned.  See 38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.

In determining when it first became factually ascertainable 
that an increase in disability had occurred, the Board will 
consider the evidence in relation to the criteria for 
evaluating the veteran's psychophysiological disorder.  
Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2002).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §§ 3.102, 4.7.

Effective on November 7, 1996, substantive changes were made 
by regulatory amendment to the schedular criteria for 
evaluating mental disorders, as set forth in 38 C.F.R. §§ 
4.125-132.  See 61 Fed. Reg. 52,695-52,702 (1996) codified at 
38 C.F.R. § 4.130 (2002).  The changes included redesignation 
of section 4.132 as section 4.130, and the revision of the 
newly redesignated section 4.130.  Also, the general rating 
formula for mental disorders was replaced with different 
criteria.  And, in some instances, the nomenclature employed 
in the diagnosis of mental disorders was changed to conform 
to the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV), which replaced DSM-III-R.

Where pertinent statutes or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, unless Congress has provided otherwise or has 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary has done so.  Karnas v. Derwinski, supra.  
See also Baker v. West, 11 Vet. App. 163, 168 (1998); Dudnick 
v. Brown, 10 Vet. App. 79 (1997) (per curiam order).  
Qualifying this rule is the Court's holding that the Board 
may not apply the revised schedular criteria to a claim prior 
to the effective date of the amended regulations.  See Green 
v. Brown, 10 Vet. App. 111, 117 (1997). While, in Rhodan v. 
West, 12 Vet. App. 55 (1998), the Court of Appeals for 
Veterans Claims stated that a liberalizing regulation cannot 
be applied retroactively under Karnas unless the regulation 
contains language that permits it to be so applied, the 
veteran does get the benefit of having both the old 
regulation and the new regulation considered for the period 
after the change was made during the pendency of the claim.

However, in light of the above, and considering that the 
veteran seeks an effective date prior to February 19, 1980, 
for his award of a 100 percent disability rating, the Board 
will consider only the rating criteria in effect prior to 
November 7, 1996, which were essentially the same as the 
criteria in effect from 1976 to 1980.  See Green and Rhodan, 
supra.

Under the old criteria, effective prior to November 7, 1996, 
a 30 percent disability rating under Diagnostic Code (DC) 
9505, for psychophysiologic musculoskeletal disorder, was 
warranted when the veteran exhibited definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  38 C.F.R. § 4.132, DC 9505 
(1996).  The psychoneurotic symptoms had to result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  Id.  A 50 percent disability rating under 
DC 9505 for somatization disorder was warranted when the 
veteran's ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired.  By reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
Id.

A 70 percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  Id.  A 100 percent rating was warranted when the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities, such as fantasy, confusion, 
panic and explosions of aggressive energy, resulting in 
profound retreat from mature behavior; or the veteran is 
demonstrably unable to obtain or retain employment.  Id.  The 
Board notes that each of the three criteria for a 100 percent 
rating under those provisions of DC 9505 has been held to be 
an independent basis for granting a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95 (1994).

As mentioned above, a 30 percent disability evaluation 
assigned for the veteran's psychophysiological disorder was 
confirmed by a final Board decision in March 1985.  This 
decision subsumes prior rating actions entered by the RO.  
See Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994), and 38 
C.F.R. § 20.1104 (West 2002).

With regard to the preclusive effect of the Federal Circuit's 
precedent in Smith, supra, the Board observes that either the 
Board's 1985 or 1978 decision could be challenged by a 
written motion for reconsideration under 38 U.S.C.A. § 7103; 
38 C.F.R. § 20.1000, or, since the enactment of Public Law 
No. 105-111, by seeking revision on the grounds of clear and 
unmistakable error under 38 U.S.C.A. § 7111; 38 C.F.R. § 
20.1400.  See Carpenter v. West, 11 Vet. App. 140 (1998).  
The veteran, however, has not moved for reconsideration, and 
has specifically stated that he was not arguing that there 
was clear and unmistakable error in prior Board decisions.  

Nevertheless, and notwithstanding its holding in Smith, the 
Court has also made it plain that the date of the filing of a 
claim is controlling in determinations as to effective dates.  
See Lalonde v. West, 12 Vet. App. 377, 380 (1999) (citing 
Hazan v. Gober, supra; Washington v. Gober, 10 Vet. App. 391 
(1997); and Wright v. Gober, 10 Vet. App. 343 (1997).  In 
Lalonde, the Court stated that the effective date of an award 
of service connection is not based upon the date of the 
earliest medical evidence demonstrating entitlement, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.  Id.  In Hazan, the 
Court held that a prior Board decision as to the degree of 
disability does not bar consideration of earlier evidence as 
to the effective date of a post-Board decision increase, even 
though any effective date awarded cannot be earlier than the 
decision of the Board.

Applying the law and regulations to the case at hand, the 
Board notes that the veteran contends, in a May 1998 
statement, that he is entitled to "back pay" (or, in the 
context of this decision) that his increased evaluation 
should be granted from July 1976.

Here, the veteran claimed service connection for multiple 
somatic complaints and his claim was granted a 30 percent 
disability rating, effective from July 1976.  While, in June 
1977, the veteran disputed the percentage of disability 
evaluation assigned by the RO (which was less than total), in 
a July 1978 decision, the Board denied a rating in excess of 
the previously assigned 30 percent disability evaluation.  
Thereafter, the RO confirmed and continued the 30 percent 
evaluation in decisions dated in January 1979, December 1980, 
and in May 1982, which the veteran did not appeal.  In 
January 1983, the veteran filed another claim for an 
increased evaluation for his service-connected 
psychophysiological disorder, which was denied by the RO in a 
May 1983 decision.  The veteran appealed that determination, 
and, in a March 1985 decision, the Board denied an increased 
rating for the veteran's psychophysiological disability.  In 
April 1987, the RO confirmed and continued the 30 percent 
disability rating.  Thereafter, in December 1994, the veteran 
filed another claim for an increased rating and, after 
additional procedural and evidentiary development, in 
September 1995, the RO determined to grant a rating of total, 
100 percent disability, effective from January 12, 1994.  
Then, as noted above, in May 2002, the RO reviewed the 
evidence of record and determined to award a TDIU even 
earlier, effective from February 19, 1980.

The veteran has contended that he was totally disabled as a 
result of his psychophysiological disorder symptomatology for 
many years.  As noted above, the earliest date than an 
increase in disability compensation may be assigned is when 
it is factually ascertainable that an increase in the 
disability has occurred, if a claim is received within one 
year from that date; otherwise the increase must be from the 
date of receipt of claim.  An increase in disability, in this 
case a showing of totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities, such as fantasy, confusion, 
panic, and explosions of aggressive energy, resulting in 
profound retreat from mature behavior; or that the veteran 
was demonstrably unable to obtain or retain employment, must 
be factually ascertainable within one year immediately prior 
to the application date.

The foregoing record plainly shows that the veteran first 
filed a claim for service connection for multiple somatic 
complaints that was granted by the RO in May 1977.  He did 
appeal that action, and the Board denied the veteran's claim 
for a rating in excess of 30 percent for psychophysiological 
disorder in its July 1978 determination.  The veteran did not 
next attempt to reopen his claim in this regard until 
November 1978 and, in a January 1979 rating decision, the RO 
denied his claim for an increased rating.  The veteran did 
not appeal that rating, and therefore it was final.  The 
veteran did not next attempt to reopen his claim in this 
regard until May 1980 and, in December 1980, the RO denied 
his claim for an increased rating.  The veteran did not 
appeal that rating and, again, it was final.  The veteran 
next sought to reopen his claim for an increased rating for 
psychophysiological disorder in April 1982; that claim was 
denied by the RO in an unappealed May 1982 rating decision.  
In January 1983, the RO received the veteran's new claim for 
an increased rating, which was denied in a May 1983 RO 
decision.  The veteran appealed that determination and, in a 
March 1985 decision, the Board denied his claim.

The veteran next filed a new claim for an increased rating in 
April 1985.  It was denied by the RO in an April 1987.  The 
veteran did not appeal that decision and, ultimately, by 
rating decision of September 1995, the 100 percent evaluation 
was awarded by the RO, effective from January 12, 1994.   
Under the law, the earliest proper effective date would have 
been January 12, 1994, as the medical evidence demonstrates 
that the veteran's increase in disability occurred more than 
one year prior to the receipt of his claim for an increased 
rating.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; see Harper v. 
Brown, supra.  Nevertheless, the RO then chose to grant the 
TDIU (which provides benefits at the 100 percent rate) 
effective from February 1980, nearly twenty years prior to 
the date of that claim, thus rendering moot a claim for an 
increased rating between February 1980 and January 1994.  

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for a 100 
percent rating for psychophysiological musculoskeletal 
reaction any earlier than February 19, 1980.

The Board notes that the veteran has not appealed the 
effective date of the award of his TDIU, earlier than the 
February 19, 1980, assigned by the RO in 2002.  Thus, that 
matter is not a subject for Board consideration at this time.  

Finally, the Board recognizes that the veteran was awarded 
Social Security Administration (SSA) disability benefits, 
apparently based in part upon evidence to the effect that he 
suffered from conversion reaction and organic mental 
disorder, noted probably to be due to an old stroke, 
effective from February 15, 1980.  The Board, however, was 
first advised of the existence of the award of Social 
Security disability benefits in April 1985, and advised of 
the basis of the SSA award through receipt of a copy of the 
administrative decision in March 1992.  Nevertheless, the 
Board observes that SSA employs different criteria than those 
utilized by VA in determining total disability, and the Board 
is not required to reach the same conclusion (regarding an 
earlier effective date for the award of an increased rating) 
as SSA, because the statutes and regulations governing the VA 
adjudications are substantially different from those 
governing SSA adjudications.  See Masors v. Derwinski, 2 Vet. 
App. 181, 188 (1992).  Notwithstanding the above, it appears 
that both SSA and VA have assigned the veteran total 
disability benefits effective from February 1980.



ORDER

An effective date earlier than February 19, 1980, for the 
award of a 100 percent disability evaluation for 
musculoskeletal psychophysiological reaction with multiple 
somatic complaints is denied.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

